FILED
                             NOT FOR PUBLICATION                           MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WALTER E. ALONZO-RAMIREZ,                        No. 10-70298

               Petitioner,                       Agency No. A070-106-528

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Walter E. Alonzo-Ramirez, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeal’s (“BIA”) order dismissing his

appeal from an immigration judge’s denial of a request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a request for a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th

Cir. 2009), and we deny in part, and dismiss in part, the petition for review.

      The agency did not abuse its discretion in denying Alonzo-Ramirez’s

request for a continuance for additional time to prepare an application for relief,

where he had already received multiple continuances for that purpose, been

specifically instructed to file his application, and the delay caused inconvenience to

the agency and the government. See id. at 1013-14; cf. Cui v. Mukasey, 538 F.3d

1289, 1293 (9th Cir. 2008).

      We lack jurisdiction to consider Alonzo-Ramirez’s remaining contentions

because he failed to exhaust them before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.